Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment

In response to the amendment received May 3, 2021:

Claims 2, 11, 16, 21-22 have been cancelled; claims 15-19 have been withdrawn; Therefore Claims 1, 3-10, 12-14, & 20 are pending in this office action.
The objections to the Specification has been withdrawn
The 112 rejections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 15, 2020.


Claim Rejections - 35 USC § 103

Claims 1, 3-5, 7-10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 10-2016-0031782 in view of Cho et al. KR 20150137946 and Lee et al. ‘456 WO2017099456

With respect to claim 1, Lee et al. discloses a negative electrode active material (composite anode active material) [Abstract] comprising:
a graphite-based core including natural graphite (carbonaceous material) [Abstract; 67];
a first coating layer disposed on a surface of the graphite-based core particle including metal-based particles such as SiO (metal alloyable with lithium, located on a surface of the carbonaceous material) [Abstract 18-19; 30]; and

Lee et al. does not specifically disclose wherein the silicon coating layer comprises amorphous or quasi-crystalline silicon particles or wherein the composite anode active material comprises a dispersant.
Cho discloses a negative electrode active material comprising a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40] wherein the silicon coating layer comprises amorphous silicon particles. [46]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the silicon coating layer of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant.
Lee et al. ‘456 discloses a composite anode active material 1 [54-70; Figure 1] comprising: a carbonaceous material 11 [54-60; Figure 1]; 
Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant) [060-061]; 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et 

With respect to claim 3,Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant that has a conductivity.

Lee et al. ‘456 discloses a composite anode active material 1 [54-70; Figure 1] comprising: a carbonaceous material 11 [54-60; Figure 1]; 
Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant that has a conductivity) [060-061]; 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et al. to comprise a dispersant, as disclosed in Lee et al. ‘456, in order to allow large lithium storage capacity, high capacity retention, improved initial efficiency and improved thermal stability. [060-061]
With respect to claim 4,Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant wherein the dispersant comprises one selected from carbon black, acetylene black, Ketjen black, carbon fibers, vapor-growth carbon fibers, graphite particulates, and a combination thereof


Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant that has a conductivity) [060-061]; 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et al. to comprise a dispersant, as disclosed in Lee et al. ‘456, in order to allow large lithium storage capacity, high capacity retention, improved initial efficiency and improved thermal stability. [060-061]


With respect to claim 5, Lee et al. discloses wherein the graphite-based core (carbonaceous material) comprises natural graphite [25; 126-129]
With respect to claim 7, Lee et al. discloses keeping the metal-based particles (metal alloyable with lithium) within a certain diameter range in order to allow for uniformly coating the surface of the graphite-based core particles (carbonaceous material) [58] and wherein the first coating layer including metal-based particles (metal alloyable with lithium) is uniformly coated [58; Abstract; Claims; 151; Figure 4; Figure 5]
With respect to claim 8, Lee et al. discloses wherein the first coating layer including metal-based particles such as SiO (metal alloyable with lithium) comprises: silicon (Si). [Abstract 18-19; Example 2; 137]
With respect to claim 9, Lee et al. discloses wherein the coating layers may be amorphous, [0100] and wherein the coating can be coated by spray coating [0100]. Given that Lee et al. discloses wherein the coating can be coated by spray coating, it would be apparent that the spray coating would create particles therefore it would be implied that Lee et al. discloses silicon particles. 
Lee et al. does not specifically disclose wherein the metal alloyable with lithium comprises amorphous silicon particles.
Cho discloses a composite anode active material comprising:
a carbon based material including a crystalline/porous graphite/carbon-based material (carbonaceous material) [16; 17; 7; 10-12]
 silicon particles (metal alloyable with lithium) [3; 8; 41], in the porous carbon-based material [41; 42] (located on a surface of the carbonaceous material) and
a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40].
wherein the silicon particles (metal alloyable with lithium) comprises amorphous silicon particles [42; 46; 14].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the metal alloyable with lithium of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
With respect to claim 10, Lee et al. discloses wherein the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 0.01 to 5 μm (10 nm to 5000 nm) [20; 58] and more specifically, wherein the 
Lee et al. discloses the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 50 nm which overlaps/is within the range (about 20 nm to about 300nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.

With respect to claim 12, Lee et al. discloses wherein the second coating layer/SiO2 ceramic coating layer (silicon coating layer) has a thickness of 10 to 2000nm (overlap about 3 nm to about 50 nm) [24; 64-66].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In the alternative, Cho discloses the silicon coating layer having a thickness of 15 nm to 30 nm [39] which overlaps the range (about 3 nm to about 50 nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the silicon coating layer of Lee et 
With respect to claim 13, Lee et al. does not disclose further comprising a carbon coating layer on an outermost surface of the composite anode active material.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface, as disclosed in Cho, in order to improve electrical conductivity [37]

With respect to claim 20, Lee et al. discloses a lithium secondary battery [85-89] comprising: an anode including the composite anode active material according to claim 1 [Abstract; 67; 18-19; 30; 22; 62-65; 137; 82]; a cathode; and an electrolyte. [89-124]


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20160031782 in view of Cho KR20150137946  and Lee et al. ‘456 WO2017099456  as applied to claim 1 above in further view of Matsubara et al. (US2002/0009646).
With respect to claim 6, Lee et al. discloses wherein the first coating layer including metal-based particles such as SiO (metal alloyable with lithium) is disposed on 
Lee et al. does not specifically disclose the wherein the metal alloyable with lithium is completely or partially distributed on the surface of the carbonaceous material, However, given that the first coating layer is on the surface of the graphite-based core (carbonaceous material), it would be expected to be either partially or completely distributed. Such that if the first coating layer is not completely distributed on the core, it would be partially distributed. 
	A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01.
	Furthermore, Matsubara et al. discloses a negative active material (composite anode active material) [Abstract] comprising:
a graphite core including natural graphite (carbonaceous material) [Abstract; 0054];
a silicon particles (metal alloyable with lithium) disposed on a surface of the graphite core particle (carbonaceous material) [Abstract]; wherein the silicon particles (metal alloyable with lithium)  is completely or partially distributed on the surface of the graphite core particle (carbonaceous material) [0027-0028; Figures 2-4; 0056-0057]
	Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the the metal alloyable with lithium  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20160031782 in view of Cho KR20150137946 and Lee et al. ‘456 WO2017099456 as applied to claim 13 above in further view of Park et al. KR20160044969.
With respect to claim 14, Lee et al. does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37] Cho does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
	Park et al. discloses a negative electrode active material [1] (a composite anode active material) comprising:
a core made of carbon [18] (carbonaceous material);
an amorphous silicon film (metal alloyable with lithium), located on a surface of the core (carbonaceous material) [18]; and
crystalline silicon film  (silicon coating layer) located on a surface of the amorphous silicon film (metal alloyable with lithium ) [20; 29]; and
a carbonaceous coating layer  (carbon coating layer) formed on the surface of the silicon film wherein the carbonaceous coating layer has a thickness of 3 to 10 nm  [Abstract; 52; 67] which overlaps the range (about 2 nm to about 5 µm) specified in the prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface with a thickness of about 2 nm to about 5 µm, as disclosed in Park et al., in order to allow sufficient conductivity [67]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIRAN Akhtar/Examiner, Art Unit 1723